IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JANINE L. WRIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-0999

DEPARTMENT OF HEALTH
BOARD OF SPEECH-
LANGUAGE PATHOLOGY,

      Appellee.


_____________________________/

Opinion filed January 20, 2015.

An appeal from an order from the Board of Speech-Language Pathology and
Audiology.
Anthony Jusevitch, Executive Director.

Janine L. Wright, pro se, Appellant.

Therese A. Savona, Chief Appellate Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.